Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA



  WILLIAM SOLANO,                                                      CASE NO.

         Plaintiff,

  vs.

  GARMIN USA, INC.,
  a Foreign For-Profit Corporation,


        Defendant,
  ____________________________________/

                          COMPLAINT FOR DECLARATORY AND
                      INJUNCTIVE RELIEF, AND JURY TRIAL DEMAND

         Plaintiff, WILLIAM SOLANO, through undersigned counsel, sues Defendant, GARMIN

  USA, INC., a Foreign For-Profit Corporation (hereinafter referred to as “Garmin”), for declaratory

  and injunctive relief, and damages, and alleges as follows:

  1) This action is brought under Title III of the Americans With Disabilities Act (“ADA”), that is

  codified in 42 U.S.C. §§12181-12189.

  2) This action is also brought pursuant to 28 C.F.R. Part 36.

  3) This Court has jurisdiction over this case based on federal question jurisdiction, as provided in

  28 U.S.C. §1331 and the provisions of the ADA.

  4) Furthermore, because this Court has jurisdiction over the ADA claim, the Court has

  supplementary jurisdiction over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

  5) Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments Act of

  2008, 42 U.S.C. §12101 (“ADAAA”).
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 2 of 17



  6) Defendant, Garmin is a foreign corporation authorized to do business and doing business in the

  State of Florida.

  7) Defendant, Garmin owns and operates retail stores that sell devices for consumers that make

  use of GPS for automotive, aviation, marine, outdoor, and sport activities, activity trackers,

  smartwatches, dash cameras, backup cameras, dog training and bark-reducing devices. There is a

  retail location in Miami-Dade County.

  8) Plaintiff seeks declaratory and injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

  9) Plaintiff desires to prevent discrimination and demands equal access to Defendant’s internet

  website to purchase a Tacx antenna with antenna connectivity and a Vivo Fit Jr. 2 activity tracker.

  10) Plaintiff also seeks declaratory and injunctive relief for trespass against the Plaintiff’s

  computer. The computer is Plaintiff’s personal property, and a claim for trespass attached to same.

  11) The Defendant is also liable for compensatory damages to Plaintiff as a result of the trespass

  to Plaintiff’s personal property.

  12) The remedies provided under common law for trespass are not exclusive, and same may be

  sought in connection with suits brought under the ADA.

  13) Venue is proper in the Southern District of Florida, Miami-Dade Division, since all events,

  actions, injuries, and damages complained of herein occurred in the Southern District of Florida.

  14) Furthermore, Plaintiff is a resident of Miami-Dade County which falls within the Miami

  Division of the Southern District of Florida.

  15) At all relevant times, Plaintiff is and was visually impaired and permanent, incurable

  Rhegmatogenous Retinal Detachment in his left eye and debilitating Glaucoma in his right eye.

  16) Plaintiff’s visual impairment interferes with his day-to-day activities and causes limitations

  in visualizing his environment. As such, Plaintiff is a member of a protected class under the
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 3 of 17



  ADA, 42 U.S.C. § 12102(1) - (2), the regulations implementing the ADA set forth at 28 CFR §§

  36.101, et seq., and in 42 U.S.C. 3602, §802(h).

  17) Plaintiff regularly uses the computer, but he needs the assistance of special software for

  visually impaired persons. The software that he uses is screen reader software that is readily

  available commercially.

  18) Defendant is a private entity which owns and operates retail locations. The stores are open to

  the public, and each of Defendant’s locations is defined as a “public accommodation" within the

  meaning of Title III of the ADA because Defendant is a private entity which owns and/or operates

  “[A] bakery, grocery store, clothing store, hardware store, shopping center, or other sales or rental

  establishment,” per 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

  19) Defendant’s website is a place of public accommodation per 42 U.S.C. Section 12181(7)(E)

  because it’s an extension of Defendant’s brick and mortar stores. The public is able to locate the

  Defendant’s retail stores and allows consumers to purchase devices for consumers that make use

  of GPS for automotive, aviation, marine, outdoor, and sport activities, activity trackers,

  smartwatches, dash cameras, backup cameras, dog training and bark-reducing devices, view items

  available at defendant’s stores, create an online account, and sign up for email updates on

  Defendant’s latest product launches, news and promotions based on registered devices, and

  exclusive offers.

  20) Since the Defendant’s website is a public accommodation, it must comply with the

  requirements of the ADA. The website cannot discriminate against individuals with disabilities.

  21) Plaintiff is a customer of Defendant who is and was interested in purchasing a Tacx antenna

  with antenna connectivity and a Vivo Fit Jr. 2 activity tracker through Defendant’s website and at

  Defendant’s stores and visiting Defendant’s brick and mortar locations.
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 4 of 17



  22) Plaintiff is not able to visit the physical locations without the assistance of a family member

  or caretaker, so the ability to purchase merchandise on Defendant’s website for delivery to his

  home is important to his as an alternative when he is not able to visit the Defendant’s stores.

  23) The Website also services Defendant’s physical stores by providing information on its brand

  of merchandise, sales campaigns, and other information that Defendant is interested in

  communicating to its customers about its physical locations.

  24) Since the website allows the public the ability to locate Defendant’s physical stores and retail

  locations, sells merchandise offered for sale by Defendant from its physical stores, allows

  consumers to create an online account, and allows visitors to sign up for an email account to receive

  updates on Defendant’s latest product launches, news and promotions based on registered devices,

  and exclusive offers, the website is an extension of, and gateway to, Defendant’s physical

  stores. By this nexus, the website is characterized as an intangible service, privilege and advantage

  provided by a place of public accommodation as defined under the ADA, and thus an extension of

  the services, privileges and advantages made available to the general public by Defendant through

  its retail brick and mortar stores.

  25) Because the public can view and purchase Defendant’s merchandise that is also offered for

  sale by Defendant at its physical stores, allows the customers to sign up for an electronic account,

  and allows visitors to sign up for an email account to receive updates on Defendant’s latest product

  launches, news and promotions based on registered devices, and exclusive offers, the Website is

  an extension of and gateway to the physical stores, which are places of public accommodation

  pursuant to 42 U.S.C. § 12181(7)(E). As such, the Website, as an intangible service, privilege and

  advantage of Defendant’s brick and mortar locations, must be fully accessible and in compliance

  with the ADA, must not discriminate against individuals with disabilities, and must not deny full
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 5 of 17



  and equal enjoyment of the same services, privileges and advantages afforded to the general public

  both online and at the physical locations.

  26) At all times material hereto, Defendant was and still is an organization owning and operating

  the Website. Since the Website is open through the internet to the public as an extension of the

  retail stores, by this nexus the Website is an intangible service, privilege and advantage of

  Defendant’s brick and mortar locations, and Defendant has subjected itself and the associated

  Website it created and maintains to the requirements of the ADA.

  27) Plaintiff is and/or has been a customer who is interested in patronizing, and intends to

  patronize, Defendant’s physical stores, and purchase Defendant’s merchandise, sign up for

  Defendant’s email program and make purchases both online through the Website and at

  Defendant’s physical stores.

  28) The opportunity to shop Defendant’s merchandise and secure information from his home for

  eventual use in Defendant’s physical stores are important accommodations for Plaintiff because

  traveling outside of the home as a visually disabled individual is often a difficult, hazardous,

  frustrating, confusing, and frightening experience. Defendant has not provided its business

  information in any other digital format that is accessible for use by blind and visually disabled

  individuals using screen reader software.

  29) Like most consumers, Plaintiff accesses numerous websites at a time to compare merchandise

  and prices, sales, discounts, and rewards programs. Plaintiff may look at several dozens of sites to

  compare features and prices.

  30) During the month of December 2019, Plaintiff attempted on several occasions to utilize the

  Website to browse through the merchandise and on-line offers to educate himself as to the
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 6 of 17



  merchandise, sales, discounts, and promotions being offered, and with the intent to make a

  purchase through the Website or at one of Defendant’s physical stores.

  31) Places of public accommodation are not just brick-and-mortar structures. The United States

  Department of Justice and the binding case law increasingly recognize that private entities are

  providing goods and services to the public through websites that operate as places of public

  accommodation under Title III.

  32) Defendant is required to make reasonable accommodations to its websites for individuals with

  disabilities to allow them to participate in web-based promotions and obtain goods or services via

  the Internet just as sighted persons are able to do.

  33) Plaintiff utilized Chrome Vox (“Screen Reader Software”) to attempt to purchase the

  merchandise on Defendant’s website. However, the Plaintiff was not able to freely and fully use

  Defendant’s website because it contains access barriers that make it inaccessible to persons with

  disabilities, and for which there is no reasonable accommodation for the Plaintiff.

  34) A person who can see can enjoy the benefits and privileges provided by Defendant’s website

  that include, but are not limited to locating the Defendant’s retail stores, purchasing devices for

  consumers that make use of GPS for automotive, aviation, marine, outdoor, and sport activities,

  activity trackers, smartwatches, dash cameras, backup cameras, dog training and bark-reducing

  devices, viewing items available at defendant’s stores, creating an online account, and signing up

  for email updates on Defendant’s latest product launches, news and promotions based on registered

  devices, and exclusive offers.

  35) A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s website and

  avail themselves of the same privileges. Thus, the Plaintiff has suffered discrimination due to

  Defendant’s failure to provide a reasonable accommodation for Plaintiff’s disability.
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 7 of 17



  36) The Department of Justice has provided useful guidance regarding website accessibility under

  the ADA, and the binding and persuasive case law in this district has applied the Web Content

  Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.

  37) Defendant’s website does in fact fail the following WCAG 2.0-AA Compliance standards and

  it does not provide sufficient alternatives to serve the equivalent purpose:


         Violation: Labels or instructions are not provided when content requires user input.

                 Note/Proof: Does not indicate in an understandable audible format the
                 model/color of an item. Does not indicate in an understandable audible format the
                 ‘Phone’ input field.

                 Applicable WCAG 2.0 Standard at Issue: Standard 3.3.2 Labels or Instructions
                 (Level A).

                 Nature of the Violation: required by WCAG 2.0’s Standard 3.3.2 Labels or
                 Instructions.

        Violation: When an input error is automatically detected, the item that is in error is not
  described to the user in text.

                 Note/Proof: Does not indicate in an audible format existing error when ‘Phone’
                 input field is left empty.



                 Applicable WCAG 2.0 Standard at Issue: Standard 3.3.1 Error Identification
                 (Level A).

                 Nature of the Violation: required by WCAG 2.0’s Standard 3.3.1 Error
                 Identification.

         Violation: When an input error that does not jeopardize the security or purpose of the
  content is automatically detected and suggestions for correction are known, these suggestions are
  not provided to the user.

                 Note/Proof: Does not indicate in an audible format existing error when trying to
                 ‘Continue to Payment’.

                 Applicable WCAG 2.0 Standard at Issue: Standard 3.3.3 Error Suggestion (Level
                 AA).
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 8 of 17



                    Nature of the Violation: required by WCAG 2.0’s Standard 3.3.3 Error
                    Suggestion.


  38) Furthermore, Defendant’s website does not contain accessibility assistance that would direct

  a visually impaired person like the Plaintiff to someone who he can contact for assistance,

  questions, or concerns.

  39) Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

  privileges, advantages, and accommodations provided by and through the website, in

  contravention of the ADA.

  40) On information and belief, Defendant is, and at all times has been, aware of the barriers to its

  website which prevent individuals with disabilities who are visually impaired from comprehending

  the information within same, and is also aware of the need to provide access to all persons who

  visit its site.

  41) Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs alleged in

  this Complaint, such that this suit for declaratory judgment and injunctive relief is his only means

  to secure adequate and complete redress from Defendant’s discriminatory practices in connection

  with use of its website.

  42) Notice to Defendant is not required because of Defendant’s failure to cure the violations.

  43) Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C. §§

  2201 and 2202.

  44) Plaintiff has retained the undersigned attorneys to represent his in this case, and has agreed to

  pay them a reasonable fee for their services.



                               COUNT I – VIOLATION OF THE ADA

  45) Plaintiff realleges paragraphs 1 through 44 as if set forth fully herein.
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 9 of 17



  46) Defendant owns and operates the https://www.garmin.com/en-US/ website, and is a public

  accommodation subject to the ADA pursuant to 42 U.S.C. §12181(7)(E).

  47) Defendant’s website is inaccessible to persons with disabilities like the Plaintiff, who is

  visually impaired. Plaintiff was not able to enjoy full and equal access to the information and

  services that Defendant has made available to the public on its website, in violation of 42 U.S.C.

  §12101. et seq, and as prohibited by 42 U.S.C. §12182 et seq.

  48) Defendant’s website is not in compliance with the ADA.

  49) Defendant has made no reasonable accommodation for Plaintiff’s disability.

  50) A cursory review of a portion of the Defendant’s website revealed that the website is not

  accessible to persons like the Plaintiff that are visually impaired as required by law and for which

  there is no sufficient alternative on Defendant’s website, including:

         Violation: Labels or instructions are not provided when content requires user input.

                 Note/Proof: Does not indicate in an understandable audible format the
                 model/color of an item. Does not indicate in an understandable audible format the
                 ‘Phone’ input field.

                 Applicable WCAG 2.0 Standard at Issue: Standard 3.3.2 Labels or Instructions
                 (Level A).

                 Nature of the Violation: required by WCAG 2.0’s Standard 3.3.2 Labels or
                 Instructions.

         Violation: When an input error is automatically detected, the item that is in error is not
  described to the user in text.

                 Note/Proof: Does not indicate in an audible format existing error when ‘Phone’
                 input field is left empty.

                 Applicable WCAG 2.0 Standard at Issue: Standard 3.3.1 Error Identification
                 (Level A).

                 Nature of the Violation: required by WCAG 2.0’s Standard 3.3.1 Error
                 Identification.
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 10 of 17



          Violation: When an input error that does not jeopardize the security or purpose of the
   content is automatically detected and suggestions for correction are known, these suggestions are
   not provided to the user.

                  Note/Proof: Does not indicate in an audible format existing error when trying to
                  ‘Continue to Payment’

                  Applicable WCAG 2.0 Standard at Issue: Standard 3.3.3 Error Suggestion (Level
                  AA).

                  Nature of the Violation: required by WCAG 2.0’s Standard 3.3.3 Error
                  Suggestion.


   51) Due to Defendant’s failure to provide an ADA compliant website, the Plaintiff has been

   injured since he has been denied full access to Defendant’s website.

   52) As a result, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R.

   §36.303 to correct the inaccessibility that leads to discrimination against visually impaired persons.

   WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for the

   following relief:

   A. A declaration that Defendant’s website is in violation of the ADA;

   B. An Order requiring Defendant, by a date certain, to update its website, and continue to monitor

   and update its website on an ongoing basis, to remove barriers in order that individuals with visual

   disabilities can access, and continue to access, the website and effectively communicate with the

   website to the full extent required by Title III of the ADA;

   C. An Order requiring Defendant, by a date certain, to clearly display the universal disabled logo

   within its website, wherein the logo [1] would lead to a page which would state Defendant’s

   accessibility information, facts, policies, and accommodations. Such a clear display of the

   disabled logo is to ensure that individuals who are disabled are aware of the availability of the

   accessible features of the website;
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 11 of 17



   D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

   accessibility by implementing a website accessibility coordinator, a website application

   accessibility policy, and providing for website accessibility feedback to insure compliance thereto.

   E. An Order directing Defendant, by a date certain to evaluate its policies, practices and procedures

   toward persons with disabilities, for such reasonable time to allow Defendant to undertake and

   complete corrective procedures to its website;

   F. An Order directing Defendant, by a date certain, to establish a policy of web accessibility and

   accessibility features for its website to insure effective communication for individuals who are

   visually disabled;

   G. An Order requiring, by a date certain, that any third-party vendors who participate on

   Defendant’s website to be fully accessible to the visually disabled;

   H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to provide

   mandatory web accessibility training to all employees who write or develop programs or code for,

   or who publish final content to, Defendant’s website on how to conform all web content and

   services with ADA accessibility requirements and applicable accessibility guidelines;

   I. An Order directing Defendant, by a date certain and at least once every three months thereafter,

   to conduct automated accessibility tests of its website to identify any instances where the website

   is no longer in conformance with the accessibility requirements of the ADA and any applicable

   accessibility guidelines, and further directing Defendant to send a copy of the twelve (12) quarterly

   reports to Plaintiff’s counsel for review.

   J. An Order directing Defendant, by a date certain, to make publicly available and directly link

   from its website homepage, a statement of Defendant’s Accessibility Policy to ensure the persons
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 12 of 17



   with disabilities have full and equal enjoyment of its website and shall accompany the public policy

   statement with an accessible means of submitting accessibility questions and problems.

   K. An award to Plaintiff of his reasonable attorney’s fees, costs and expenses; and

   Such other and further relief as the Court deems just and equitable.




   [1]



                                       COUNT II – TRESPASS

   53) Plaintiff realleges paragraphs 1 through 44 as if set forth herein.

   54) Defendant’s website contains software analytics. Since Plaintiff has navigated Defendant’s

   website as stated herein, Plaintiff’s computer and the personal information and browsing history

   stored therein, has suffered a trespass by Defendant.

   55) Plaintiff never consented to and was unaware that Defendant’s website was placing software

   on his computer.

   56) Defendant committed common law trespass in violation of Florida law against Plaintiff

   because Plaintiff did not consent to the placement of tracking and information securing software

   on his personal computer, which was done without his knowledge and consent.

   57) Defendant’s trespass has damaged Plaintiff by affecting the condition and value of his

   computer.

   58) On its website, Defendant has an internet privacy policy section that can only be accessed by

   clicking a barely visible section at the bottom of the page called “Privacy”, providing that they
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 13 of 17



   use cookies and similar technologies to collect a consumer’s information and they obtain non-

   public information from their users for their own advertising and marketing purposes by placing

   software on its website that collects a website user’s preferences and internet browsing habits as

   follows:



   Cookies and Similar Technologies

   Websites:
   To help analyze how you and other visitors navigate Garmin websites, and compile aggregate
   statistics about site usage and response rates, we, with assistance from third-party analytics
   service providers, collect certain information when you visit our site. This information includes IP
   address, geographic location of the device, browser type, browser language, date and time of your
   request, time(s) of your visit(s), products you've purchased, page views and page elements (e.g.,
   links) that you click. We may use cookies, pixel tags, web beacons, clear GIFs or other similar
   tools on our site or in our email messages to assist us in collecting and analyzing such information.
   We use this information to provide better, more relevant content on our site, to measure the
   effectiveness of advertisements, to identify and fix problems, and to improve your overall
   experience on our site. We may also engage one or more third-party service providers to provide
   online advertisements on our behalf. They may use a pixel tag or other similar technology to collect
   information about your visits to sites, and they may use that information to send you targeted
   advertisements. For more information regarding this practice and to opt-out of such collection
   and use of this information by our third-party service providers, please see
   Networkadvertising.org.

   If you do not want information collected through the use of these technologies, there is a simple

   procedure in most browsers that allows you to automatically decline many of these technologies,

   or to be given the choice of declining or accepting them.


   If you reside in the European Union or other jurisdiction that requires us to obtain your consent

   to use cookies on our sites, then you will have an opportunity to manage your cookie preferences

   on the sites; except that certain cookies are required to enable core site functionality, and you

   cannot choose to disable those cookies.


   Garmin mobile apps and Garmin Express:
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 14 of 17



   We also collect data from users about their usage of Garmin mobile apps and Garmin Express.

   The types of analytical information that are collected include the date and time the app accesses

   our servers, app version, the location of the device, language setting, what information and files

   have been downloaded to the app, user behavior (e.g., features used, frequency of use), device

   state information, device model, hardware and operating system information, and information

   relating to how the app functions. Garmin uses this data to improve the quality and functionality

   of our mobile apps, Garmin Express; to develop and market products and features that best serve

   you and other users; and to help identify and fix app stability issues and other usability problems

   as quickly as possible.


   The legal ground for processing this analytical information is our legitimate interest in

   understanding how our customers interact with our products, apps and websites so we can

   enhance the user experience and functionality of our products, apps and websites.


   Here are examples of third-party providers of analytics and similar services we currently use:


         ANALYTICS SERVICES:


             ● Google: Google Analytics is used to track site statistics and user

                 demographics, interests and behavior on websites. We also use Google

                 Search Console to help understand how our website visitors find our website

                 and to improve our search engine optimization. Find out more information

                 about how this analytics information may be used, how to control the use of

                 your information, and how to opt-out of having your data used by Google

                 Analytics.
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 15 of 17



            ● Hotjar: This site uses Hotjar web analytics. Hotjar helps us measure and

                evaluate site usage behavior, such as mouse clicks, mouse movements,

                keystrokes (excluding personally identifiable information), scrolling activity,

                and pages visited and actions taken on the site. For more information, see

                the Hotjar privacy policy. You can opt-out of having Hotjar track your site

                usage behavior.

            ● Azure Application Insights: Azure Application Insights is used to help us

                better understand usage of Garmin Express to improve user experience.

                Azure Application Insights is a Microsoft service.

            ● HockeyApp; Crashlytics (Fabric); Firebase: HockeyApp, which is a

                Microsoft service, and Crashlytics and Firebase, which are Google services,

                are used to help us better understand usage of our apps to improve user

                experience and to identify and resolve the root causes of app crashes.

            ● Flurry; Umeng; Amplitude: Flurry, which is a Yahoo service, Umeng, and

                Amplitude are used to help us better understand usage of Garmin mobile

                apps to improve user experience.


   TAG MANAGEMENT:


   Garmin uses Tealium IQ Tag Management to help manage the various analytics services and

   cookie and pixel tag technologies Garmin uses to measure website usage. To provide such

   services, Tealium receives basic server log information from users of Garmin’s websites (e.g., IP

   address, browser and operating system information).


   Application Performance Monitoring:
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 16 of 17



   Garmin uses AppDynamics to analyze and monitor the performance of our complex ecosystem. To

   provide such services, AppDynamics receives basic request information, including IP address,

   necessary to detect and diagnose anomalous errors and response times.


   Social Networks:


   Third-party social networks that provide interactive plug-ins or social networking features (e.g.,

   to allow you to connect to Facebook or Google to find friends to add as connections or to "Like"

   a page) on Garmin websites or mobile apps, may use cookies or other methods (e.g., web beacons)

   to gather information regarding your use of our websites and apps. The use of such information

   by a third party depends on the privacy policy available on that social network’s website, which

   we encourage you to carefully review. Such third parties may use these cookies or other tracking

   methods for their own purposes by relating information about your use of our site with any of your

   Personal Information that they may have. We may also obtain analytics information from social

   networks that help us measure the effectiveness of our content and advertisements on social

   networks (e.g., impressions and clicks).


   59) Due to Plaintiff’s disability, he could not understand Defendant’s website and he could not

   give informed consent to Defendant’s installation of data and information tracking software on his

   computer. Defendant also could not give informed consent to Defendant’s collection of his

   browsing history and the placement of analytics on his computer.


   60) Thus, Plaintiff has no adequate remedy at law to redress Defendant’s knowing and reckless

   disregard for Plaintiff’s right to exclude others from his computer and determine which programs

   should be installed and operated on his computer.
Case 1:19-cv-25276-XXXX Document 1 Entered on FLSD Docket 12/24/2019 Page 17 of 17



   WHEREFORE, Plaintiff demands judgment against Defendant for Plaintiff’s damages, interest,

   costs, and such further relief as the Court deems just and equitable.


                                          Request for Jury Trial

   61) Plaintiff requests a jury trial.


                                                         Submitted by:

                                                         Mendez Law Offices, PLLC
                                                         Attorneys for Plaintiff
                                                         P.O. BOX 228630
                                                         Miami, Florida 33172
                                                         Telephone: 305.264.9090
                                                         Facsimile: 1-305.809.8474
                                                         Email:info@mendezlawoffices.com
                                                         By:            /s/
                                                         DIEGO GERMAN MENDEZ, ESQ.
                                                         FL BAR NO.: 52748

                                                         Adams & Associates, P.A.
                                                         Attorneys for Plaintiff
                                                         6500 Cowpen Road, Suite 101
                                                         Miami Lakes, FL 33014
                                                         Telephone: 305-824-9800
                                                         Facsimile: 305-824-3868
                                                         Email: lr1208@live.com
                                                         By             /s/
                                                         LYDIA C. QUESADA, ESQ., of Counsel
                                                         FL BAR NO.: 191647
